     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 1 of 8 Page ID #:1




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-mc-00083
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,
                                                [DISCOVERY MATTER]
19                 Plaintiffs,
                                                NOTICE OF MOTION AND MOTION TO
20          v.                                  COMPEL COMPLIANCE WITH
                                                SUBPOENA AND MEMORANDUM OF
21 CRAIG WRIGHT,                                POINTS AND AUTHORITIES IN
                                                SUPPORT
22                 Defendant.
                                                Judge:        TBD
23                                              Hearing Date: TBD
                                                Hearing Time: TBD
24                                              Courtroom: TBD

25

26

27

28
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 2 of 8 Page ID #:2




 1                     NOTICE OF MOTION AND MOTION TO COMPEL

 2                             COMPLIANCE WITH SUBPOENA

 3          PLEASE TAKE NOTICE THAT Ira Kleiman, as the personal representative of the

 4 Estate of David Kleiman, and W&K Info Defense Research, LLC move for an order requiring

 5 Joseph Vaughn Perling to comply with a subpoena served on March 20, 2019, and for an order

 6 requiring Mr. Vaughn Perling to show cause as to why he should not be held in contempt. This

 7 motion is supported by the attached Memorandum of Points and Authorities and Declaration of

 8 Maxwell V. Pritt.

 9 Dated: June 5, 2019                           BOIES SCHILLER FLEXNER LLP
10
                                                 /s/ Maxwell V. Pritt
11                                               Maxwell V. Pritt (SBN 193808)
                                                 1999 Harrison Street, Suite 900
12                                               Oakland, CA 94612
                                                 Telephone: (510) 874-1000
13                                               Facsimile: (510) 874-1460
14                                               mpritt@bsfllp.com

15                                               K. Luan Tran
                                                 725 South Figueroa Street, 31st Floor
16                                               Los Angeles, CA 90017
                                                 Telephone: (213) 629-9040
17                                               Facsimile: (213) 629-9022
18                                               ltran@bsfllp.com

19                                               Attorneys for Ira Kleiman, as Personal
                                                 Representative of the Estate of David
20                                               Kleiman, and W&K Info Defense Research,
                                                 LLC
21

22

23

24

25

26

27

28
                                     -1-
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 3 of 8 Page ID #:3




 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          This action arises out of Joseph Vaughn Perling’s refusal to respond to a subpoena

 4 issued by the United States District Court for the Southern District of Florida on February 25,

 5 2019 (the “Subpoena,” attached as Exhibit 1 to the Declaration of Maxwell V. Pritt (“Pritt

 6 Decl.”)), which demanded that Mr. Vaughn Perling produce and send documents to the Los

 7 Angeles office of Boies Schiller Flexner LLP, counsel for movants Ira Kleiman, as personal

 8 representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC

 9 (together, “Movants”). Despite being personally served with the Subpoena on March 20, 2019,

10 Mr. Vaughn Perling—more than two months later—still has not responded to the Subpoena.

11 As a result, Movants request that this Court compel Mr. Vaughn Perling to comply with the

12 Subpoena and order Mr. Vaughn Perling to show cause as to why he should not be held in

13 contempt.

14 II.      BACKGROUND

15          Ira Kleiman, as personal representative of the Estate of David Kleiman, and W&K Info

16 Defense Research, LLC filed a complaint in the United States District Court for the Southern

17 District of Florida against Craig Wright, alleging that Wright committed various torts against

18 Movants and misappropriated their trade secrets (the “Florida Action”). (See Pritt Decl., Ex. 2,

19 Second Amend. Compl., Kleiman v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Jan. 14, 2019),

20 ECF No. 83.) Mr. Wright moved to dismiss the Florida Action, and the Court denied the

21 motion in large part except as to two misappropriation claims, which the Court held were

22 barred by the applicable statute of limitations. (Pritt Decl., Ex. 3, Order On Motion To

23 Dismiss, Kleiman v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Dec. 27, 2018), ECF No. 68.)

24 On February 25, 2019, pursuant to the Florida Action, the United States District Court for the

25 Southern District of Florida issued the Subpoena to Joseph Vaughn Perling, a nonparty to the

26 Florida Action. (Pritt Decl., Ex. 1.) That Subpoena demanded that Mr. Vaughn Perling

27 produce certain documents by March 27, 2019, to the Los Angeles offices of Boies Schiller

28 Flexner LLP. (Id.)
                                     -2-
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 4 of 8 Page ID #:4




 1          On March 20, 2019, Mr. Vaughn Perling was served personally with the Subpoena at

 2 his home in Agoura Hills, California. (Pritt Decl., Ex. 4, Affidavit of Service.) As of May 6,

 3 2019, more than one month after being served, Mr. Vaughn Perling had not objected to or

 4 responded in any way to the Subpoena, let alone complied with it. See Fed. R. Civ. P. 45 (c)-

 5 (e) (a subpoenaed party has 14 days to produce the documents and ESI demanded by a

 6 subpoena, serve written objections, or move to quash or modify the subpoena). Accordingly,

 7 on May 23, 2019, pursuant to Local Rule 37-1, counsel for Movants sent a letter to Mr.

 8 Vaughn Perling requesting that Mr. Vaughn Perling (or any counsel he may have retained)

 9 respond to the Subpoena by June 3, 2019. (Pritt Decl., Ex. 5.) Nevertheless, neither Mr.

10 Vaughn Perling (nor any counsel representing him) responded. In other words, two months

11 after being personally served, Mr. Vaughn Perling has neither complied with nor objected to

12 the Subpoena. Nor has he (or any counsel) responded in any fashion to communications from

13 Movants.

14 III.     ARGUMENT

15          The Subpoena is valid and was properly served on Mr. Vaughn Perling in compliance

16 with Federal Rule of Civil Procedure 45. (See Pritt Decl., Ex. 1 (Subpoena) and Ex. 4

17 (Affidavit of Service).) Thus, the Court should order Mr. Vaughn Perling to comply with the

18 Subpoena and show cause as to why he should not be held in contempt because (1) this Court

19 has jurisdiction over disputes concerning the Subpoena; (2) Movants complied with the

20 applicable Local Rules concerning discovery disputes before bringing this Motion; (3) Mr.

21 Vaughn Perling violated the Subpoena and waived any objections by doing so; and (4) Mr.

22 Vaughn Perling’s disregard of the Subpoena warrants an order to compel and an order to show

23 cause.

24          First, this Court has jurisdiction over disputes concerning the Subpoena. “A motion to

25 compel production pursuant to a third-party subpoena is to be filed in ‘the district where

26 compliance is required.’” Chambers v. Whirlpool Corp., No. SA CV 11-1733 FMO (JCGx),

27 2016 WL 9451360, at *3 (C.D. Cal. Aug. 12, 2016) (citations omitted); see, e.g., Europlay

28 Capital Advisors, LLC v. Does, 323 F.R.D. 628, 629 (C.D. Cal. 2018) (“Under the federal
                                     -3-
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 5 of 8 Page ID #:5




 1 rules, as amended in 2013, ‘a subpoena must be issued by the court where the underlying

 2 action is pending, but challenges to the subpoena are to be heard by the district court

 3 encompassing the place where compliance with the subpoena is required.”) (citations omitted).

 4 Here, a Los Angeles address in the Central District of California, within 100 miles of where

 5 Mr. Vaughn Perling resides (Agoura Hills), is the place where compliance is required. (Pritt

 6 Decl., Ex. 1; see F.R.C.P. 45(c)(2)(A).) Accordingly, this is the proper Court to enforce the

 7 Subpoena.

 8          Second, Movants complied with the applicable Local Rules concerning discovery

 9 disputes before bringing this Motion. According to Local Rule 45-1, Local Rule 37 “applies to

10 all motions relating to discovery subpoenas served on (a) parties and (b) non-parties

11 represented by counsel.” CD. Cal. L.R. 45-1. Local Rule 37-1 requires that, prior to filing a

12 discovery motion, “counsel for the parties shall confer in a good faith effort to eliminate the

13 necessity for hearing the motion or to eliminate as many of the disputes as possible,” and that

14 “[i]t shall be the responsibility of counsel for the moving party to arrange for this conference.”

15 C.D. Cal. L.R. 37-1. “[C]ounsel for the opposing party” is obligated to “confer with counsel

16 for the moving party within ten (10) days after the moving party serves a letter requesting such

17 conference.” Id. If the parties’ attorneys confer but are “unable to settle their differences,”

18 then the parties may file a discovery motion in the form of a joint stipulation. C.D. Cal. L.R.

19 37-2. If, however, the moving party does not receive timely responses from the opposing

20 party, then the moving party may file a discovery motion that is not in the form of a joint

21 stipulation. Id.; see also Rich v. Kirkland, No. CV 11-4272-JLS (SPx), 2015 WL 7185390, at

22 *3 (C.D. Cal. Nov. 13, 2015) (“[I]t appears plaintiff has not received timely responses from

23 Vega or any of the eight individuals and entities he represents in connection with the document

24 subpoenas. Accordingly, plaintiff was not required to bring the motion in the form of a joint

25 stipulation.”).1

26          1
            Because Mr. Vaughn Perling failed to respond to the Subpoena in any fashion
27 whatsoever, it is unclear whether he is represented by counsel and, therefore, whether Local
   Rule 37 applies. See Alloure, Inc. v. FA Coop., Inc., No. SACV 08-0614 DOC (RNBx), 2009
28 WL 10675174, at *1 (C.D. Cal. Sept. 25, 2009) (“The Court also notes that Plaintiff was not
   required to comply with the requirement of Local Rule 37 regarding conferring in good faith
                                                   -4-
   MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 6 of 8 Page ID #:6




 1          Third, by failing to respond to the Subpoena, Mr. Vaughn Perling has waived any

 2 objections he may have had to the documents requests in the Subpoena. A nonparty may

 3 object “to the subpoena duces tecum within 14 days after service or before the time for

 4 compliance, if less than 14 days.” McCoy v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 384

 5 (C.D. Cal. 2002); Fed. R. Civ. P. 45(d)(2)(B) (“The objection must be served before the earlier

 6 of the time specified for compliance or 14 days after the subpoena is served.”). “[A]

 7 nonparty’s failure to timely make objections to a Rule 45 subpoena duces tecum generally

 8 requires the court to find that any objection, including attorney-client privilege, has been

 9 waived.” McCoy, 211 F.R.D. at 385; Poturich v. Allstate Ins. Co., No. EDCV 15-0081-GW

10 (KKx), 2015 WL 12766048, at *2 (C.D. Cal. Aug. 11, 2015) (“Quality Sheds has failed to

11 object [to the subpoena] within the time required and hence, has waived any objections.”);

12 Rich, 2015 WL 7185390, at *3 (“by failing to respond in any fashion to the document requests

13 by their original deadlines, the subpoenaed defendants and third parties waived any objections

14 to those requests”).

15          Here, Mr. Vaughn Perling was properly served with a valid subpoena on March 20,

16 2019, and his response was due on March 27, 2019. (See Pritt Decl., Ex. 1, and Ex. 4.)

17 Nonetheless, to date, Mr. Vaughn Perling has neither complied with nor objected to the

18 Subpoena. By failing to respond in any fashion to the Subpoena for more than two months

19 after being served, let alone objecting to the Subpoena or moving to quash it within the time

20 for compliance, Mr. Vaughn Perling has waived any objections to the Subpoena. Rich, 2015

21 WL 7185390, at *3 (nonparty that failed to “respond in any fashion” to subpoena waived

22 objections).

23          Fourth, Mr. Vaughn Perling’s disregard of the Subpoena warrants an order to compel

24 his compliance with the Subpoena and to show cause as to why he should not be held in

25 contempt. Because “[a] subpoena is a court order . . . contempt proceedings are an appropriate

26 avenue to obtain compliance.” Delis v. Sionix Corp., No. SACV 13-1547 AG (RNBx), 2015

27
   prior to bringing discovery motions because USFC is a nonparty who is not represented by
28 counsel.”). Nonetheless, out of an abundance of caution, Movants complied with Local Rule
   37.
                                                -5-
   MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 7 of 8 Page ID #:7




 1 WL 12733439, at *2 (C.D. Cal. Mar. 12, 2015); see Fed. R. Civ. P. 45(g) (“The court for the

 2 district where compliance is required . . . may hold in contempt a person who, having been

 3 served, fails without adequate excuse to obey the subpoena or an order related to it.”). Here,

 4 Mr. Vaughn Perling has not responded to the Subpoena in any fashion for over two months.

 5 Accordingly, an order to show cause is appropriate. See, e.g., Morin v. County of Riverside,

 6 No. ED CV 14-141-GW (SP), 2014 WL 12597117, at *2 (C.D. Cal. Oct. 27, 2014) (“Upon

 7 Cruz’s failure to obey the subpoena in the first instance, plaintiffs could have moved the court

 8 to hold him in contempt.”).

 9          Additionally, when a nonparty objects to a subpoena, “the serving party may move the

10 court for the district where compliance is required for an order compelling production.” Fed.

11 R. Civ. P. 45(d)(2)(B). Such a motion is proper not only when a nonparty formally objects, but

12 also where the nonparty refuses to comply with the subpoena. See Miranda v. Hokinson, No.

13 CV 07-0609-FMC(RCx), 2008 WL 11337227, at *2 (C.D. Cal. Dec. 12, 2008) (allowing

14 motion to compel, where the moving party had “not shown [that the nonparty] objected to the

15 subpoenas,” but the court inferred, based on the nonparty’s noncompliance, that the nonparty

16 would “not comply with [the moving party’s] subpoenas without a Court order”); see also

17 Poturich, 2015 WL 12766048, at *2 (granting motion to compel compliance with subpoena

18 where nonparty did not formally object to the subpoena). Indeed, “a motion to compel is

19 plainly justified” and should be granted where a nonparty who is personally served with a

20 subpoena fails to respond. See Morin, 2014 WL 12597117, at *2 (granting motion to compel

21 where nonparty “utter[ly] fail[ed] to obey the subpoena”). Here, although Mr. Vaughn Perling

22 never formally objected to the Subpoena, it is apparent that, in the absence of a court order, he

23 will not comply with the Subpoena. Accordingly, this motion to compel is proper and should

24 be granted.

25 IV.      CONCLUSION

26          For the foregoing reasons, Movants respectfully requests that this Court order Mr.

27 Vaughn Perling to comply with the Subpoena and show cause as to why he should not be held

28 in contempt.
                                     -6-
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
     Case 2:19-mc-00083-CAS-E Document 1 Filed 06/05/19 Page 8 of 8 Page ID #:8




 1 Dated: June 5, 2019                     Respectfully Submitted,

 2
                                           /s/ Maxwell V. Pritt
 3
                                           Maxwell V. Pritt (SBN 193808)
 4                                         BOIES SCHILLER FLEXNER LLP
                                           1999 Harrison Street, Suite 900
 5                                         Oakland, CA 94612
                                           Telephone: (510) 874-1000
 6                                         Facsimile: (510) 874-1460
                                           mpritt@bsfllp.com
 7
                                           K. Luan Tran (SBN 193808)
 8                                         BOIES SCHILLER FLEXNER LLP
                                           725 South Figueroa Street, 31st Floor
 9                                         Los Angeles, CA 90017
                                           Telephone: (213) 629-9040
10                                         Facsimile: (213) 629-9022
                                           ltran@bsfllp.com
11
                                           Attorneys for IRA KLEIMAN, as Personal
12                                         Representative of the Estate of David
                                           Kleiman, and W&K INFO DEFENSE
13                                         RESEARCH, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     -7-
      MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
